DETAILED ACTION
The application of Chen et al., for a “Diagnosing and mitigating memory leak in computing nodes” filed on March 7, 2022, which is a continuation of U.S. Application No. 16/855949, filed on April 22, 2020, now U.S. Patent No. 11269748, has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21-40 are presented for examination. 
Claims 21-40 are rejected on the ground of nonstatutory double patenting.

Claim 33 is objected to for containing minor informalities.

Specification

The disclosure is objected to because of the following informalities: On page 1, under Related Applications, 1 related application is listed, but no corresponding patent number is supplied. Appropriate correction is required.
Claim Objections
Claim 33 is objected to because of the following informalities:
Claim 33 depends on claim 12. Examiner believes claim 33 should depend on claim 32. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11269748. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 11269748 contain(s) every element of claim(s) 21-40 of the instant application and as such anticipate(s) claim(s) 21-40 of the instant application. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per independent claims 21, 32, and 38, the examiner finds the novel and non obvious feature of claims, when read as whole to be collecting memory usage data for a plurality of host nodes on a cloud computing system, the memory usage data including sampled data corresponding to a type of memory usage on the plurality of host nodes; aggregating the memory usage data over a predetermined time interval to determine a subset of host nodes from the plurality of host nodes predicted to have memory leaks based on memory usage data for the subset of host nodes satisfying an impact metric; diagnosing a memory leak for the subset of host nodes based on memory usage data corresponding to the subset of host nodes, wherein diagnosing the memory leak includes determining memory leak characteristics of the memory leak; and applying a mitigation model to the aggregated memory usage data to determine and generate a mitigation command to provide to a host node from the subset of host nodes, wherein applying the mitigation model comprises iterating through a mitigation tree including a plurality of mitigation commands to identify the mitigation command from the plurality of mitigation commands to provide to the host node from the subset of host nodes.
The closest prior art is Kaminski et al. (U.S. PGPUB 20150365309), which teaches collecting and aggregating memory usage data for a plurality of host nodes ([0041] and [0060]), diagnosing one or more memory leaks for the subset of host nodes based on memory usage data corresponding to the subset of host nodes ([0038]) and providing a recommendation for mitigating the operational anomaly ([0056]). However, Kaminski fails to teach the above limitations as recited in claims 21, 32, and 38. 
Therefore, the prior art does not teach the claimed invention as recited in independent claims 21, 32, and 38. Claims 22-31, 33-37, and 39-40 are allowed because the claims are dependent upon independent claims 21, 32, and 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113